DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 09/19/2018. Certified copy being received.

Response to Amendment
This office action is responsive to Amendment filed on 10/21/2021. Claims 1-17 are remain pending. Applicant has amended the claim to overcome to claim objection, the non-statutory double patenting rejection, and the 35 U.S.C. 103 as previously set forth in the Non-Final office action dated 06/21/2021. However, upon reconsideration, a new ground of rejection has been made. See rejection below for details.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 10/21/2021, with respect to the rejection of non-statutory double patenting have been fully considered and are persuasive.  The rejection of nonstatutory double patenting has been withdrawn. 

In response to Applicant’s argument regarding rejection under U.S.C. 103 on Remarks page 8-9, “at least the above emphasized features are asserted as providing a patentable distinction over the cited references. In particular, the cited references of Prasanna and Hayashi are silent regarding the above-emphasized previously unclaimed features”. The arguments have been fully considered and are persuasive because at least Prasanna does not disclose the 

Examiner’s Note
Applicant is reminded of making proper amendment according to MPEP 714 and rule 37 C.F.R. 1.121 Manner of making amendments in application. The claims 1, 9, and 17 filed on 09/17/2019 recite “selecting, based on information relating to scale or requested accuracy…and the determined partition mode”, however the claims 1, 9 and 17 in the amendment filed on 10/21/2021 recite “selecting, based on a number of the plurality of the bits and a magnitude of an interaction between the plurality of bits 

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claims 1, 9, and 17 recite “selecting, based on a number of the plurality of the bits" should be "selecting, based on a number of the plurality of bits”.
Claims 1, 9, and 17 recite "the partition mod" in line 12, 14, 13, respectively, should be "the partition mode".
Claims 1, 9, and 17 recite "the combination" in line 15, 17, 16, respectively, should be "the combination of values of the plurality of bits".
Dependent claims 2-8 and 10-16 are also objected for inheriting the same deficiencies in claims which they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 recite “a partition mode that defines a logically divided state of each of a plurality of arithmetic circuits” in line 3 and “a partition mode of each of the plurality of arithmetic circuit” in line 5 of claim 1, and further recites “selecting, based on…the partition mode” in line 11 of claim 1. It is unclear whether “the partition mode” in line 11 refers to “a partition mode that defines a logically divided state of each of a plurality of arithmetic circuits” in line 3 or “a partition mode of each of the plurality of arithmetic circuit” in line 5 or a different partition mode. For examination purposes, Examiner interpreted “a partition mode of each of the plurality of arithmetic circuit” in line 5 as “the partition mode of each of the plurality of arithmetic circuit”. Claims 9 and 17 are also rejected in the same manner. Note that claims 2, 4-5, and 10, 12-13 also recites “the partition mode”, they are also rejected because it is unclear what “the partition mode” refers to.

  
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the objections and   rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims a method, an apparatus and a product for computing optimization problem, the method comprises: determining, based on management information indicating a partition mode that defines a logically divided state of each of a plurality of arithmetic circuits and utilization information relating to each of the plurality of arithmetic circuits, a partition mode of each of the plurality of arithmetic circuits; receiving a combinatorial optimization problem whose solution is represented with a combination of values of a plurality of bits; selecting, based on a number of the plurality of the bits and a magnitude of an interaction between the plurality of bits and the partition mode, a first arithmetic circuit from among the plurality of arithmetic circuits; and causing the selected first arithmetic circuit to determine the combination as the solution for the combinatorial optimization problem based on a first partition mode determined as the partition mode of the first arithmetic circuit.
The primary reasons for indicating of allowable subject matter is the limitation in combination of other limitation, the step of selecting a first arithmetic circuit from among the plurality of arithmetic circuits based on a number of the plurality of bits and a magnitude of an interaction between the plurality of bits and the partition mode.
Hayashi – US 20160063391
Hayashi discloses an information processing system for solving combinatorial optimization problem that comprising Ising accelerator board as shown in figure 1 and each 
Prasanna – US 8589935
Prasanna discloses a computing system includes a plurality of hardware computing resources that are controlled by a plurality of autonomous computing agents as disclosed in figure 1, wherein the hardware resources can be reconfigured by the computing agent to assign tasks to best bit the resources. As shown in figure 1, agent 40 may manages resources 12, 14, 22, and 32 and agent 42 may manages resources 16, 24, 26, 34 and so on. The computing system may select a group of hardware resources to perform the received task based on task information that maybe include a list of computing tasks, number of bits required to perform a task, the type of operations required to perform the task. However, Prasanna does not disclose the step of selecting a first arithmetic circuit from among the plurality of arithmetic circuits based on a number of the plurality of bits and a magnitude of an interaction between the plurality of bits and the partition mode.
Akai – WO 2017037903
Akai discloses a system for solving Ising problem using a group of semiconductor chips, Akai also discloses a case where number of chips is larger than the problem size, the excess 
Therefore, none of the closest found prior art teaches the limitation as described above in claims 1, 9, and 17. Thus claims 1-17 would be allowable if rewritten or amended to overcome the rejections described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182